Matter of Florentino v Bukowski (2022 NY Slip Op 06608)





Matter of Florentino v Bukowski


2022 NY Slip Op 06608


Decided on November 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, WINSLOW, AND BANNISTER, JJ.


879 CAF 21-01687

[*1]IN THE MATTER OF GENE FLORENTINO, PETITIONER-RESPONDENT,
vJENNIFER BUKOWSKI, RESPONDENT-APPELLANT.
IN THE MATTER OF BECKY FLORENTINO, PETITIONER-RESPONDENT,
vJENNIFER BUKOWSKI, RESPONDENT-APPELLANT. (APPEAL NO. 3.) 


MARGARET A. MURPHY, P.C., HAMBURG (MARGARET A. MURPHY OF COUNSEL), FOR RESPONDENT-APPELLANT. 
THE LAW OFFICE OF RACHEL K. MARRERO, ESQ., BUFFALO (RACHEL K. MARRERO OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (RUSSELL E. FOX OF COUNSEL), ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered April 8, 2021 in a proceeding pursuant to Family Court Act article 6. The order terminated respondent's visitation with the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Bukowski v Florentino ([appeal No. 1] — AD3d — [Nov. 18, 2022] [4th Dept 2022]).
Entered: November 18, 2022
Ann Dillon Flynn
Clerk of the Court